Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                                          Jul 16 2013, 7:02 am
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




APPELLANT PRO SE:                                     ATTORNEYS FOR APPELLEE:

SCOTT BANFIELD                                        GREGORY F. ZOELLER
Angola, Indiana                                       Attorney General of Indiana

                                                      CHANDRA K. HEIN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

SCOTT BANFIELD,                                       )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 02A04-1210-IF-536
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Marcia L. Linsky, Magistrate
                               Cause No. 02D04-1203-IF-3363


                                            July 16, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Scott Banfield received a speeding ticket and challenged that ticket in a bench trial

in Allen Superior Court. Banfield lost and received a fine of $35.50 plus court costs.

Banfield now appeals, contending that the trial court erred in restricting his cross-

examination of the state trooper who issued him the speeding ticket and that jurisdiction

did not exist in this case. We affirm.

                              Facts and Procedural History

       Around 2:39 p.m. on November 21, 2011, Indiana State Police Trooper Wes

Rowlader was on patrol when he observed a black 2003 Dodge traveling on U.S. 30 near

Stahlhut Road in Allen County at a high rate of speed. Trooper Rowlader activated his

radar and clocked the Dodge at 75 miles per hour in a 60 mile-per-hour zone. Trooper

Rowlader pulled over the car, which Banfield was driving. Trooper Rowlader asked

Banfield for his license, and Banfield produced his Indiana driver’s license. Trooper

Rowlader explained to Banfield that he stopped him for speeding. Trooper Rowlader

issued Banfield a speeding ticket and gave Banfield “information on the Court.” Tr. p.

10.

       A bench trial was held on the traffic infraction in September 2012. Trooper

Rowlader testified for the State; Banfield represented himself but did not present any

evidence on his behalf. The trial court entered judgment in favor of the State and ordered

Banfield to pay a fine of $35.50 plus court costs.

       Banfield, pro se, now appeals.




                                             2
                                   Discussion and Decision

       Traffic infractions are civil, rather than criminal, in nature, and the State must

prove the commission of the infraction by only a preponderance of the evidence.

Rosenbaum v. State, 930 N.E.2d 72, 74 (Ind. Ct. App. 2010), trans. denied. On appeal,

Banfield does not contest that a traffic infraction occurred. Rather, he contends that the

trial court erred in limiting his cross-examination of Trooper Rowlader and that

jurisdiction did not exist in this case.

       The right to cross-examine witnesses under oath is a fundamental right. Lowry v.

Lanning, 712 N.E.2d 1000, 1001 (Ind. Ct. App. 1999). Unless waived, this right cannot

be denied. Id. The trial court has discretion to determine the scope of cross-examination,

and only a clear abuse of that discretion warrants a reversal. Id.

       Trooper Rowlader testified on direct examination that on November 21, 2011, he

stopped Banfield in Allen County on U.S. 30 near Stahlhut Road because he was driving

75 miles per hour in a 60 mile-per-hour zone. He approached Banfield and asked for his

driver’s license. Banfield produced an Indiana driver’s license. Trooper Rowlader issued

Banfield a speeding ticket and gave him “information on the Court.” Tr. p. 10. Banfield

then conducted the following cross-examination of Trooper Rowlader:

       Q [by Banfield]:       Mr. Rowlader, do you consider yourself to be an
                              expert in the interpretation and application of the
                              constitution and statutes of the State of Indiana?

       MR. CRELL:             Objection, he’s not -- the trooper isn’t in a position to
                              give testimony as to the law.

       DEFENDANT:             I’m trying to establish credibility, competency of the
                              witness.


                                               3
THE COURT:   Well, exactly how is his expertise in the constitution
             and statutes, other than the speeding statute, relevant to
             this charge of speeding?

DEFENDANT:   Well, I assumed that the alleged speeding violation is a
             statutory violation, so I’m looking for knowledge of
             statutes.

THE COURT:   I’ll show the objection is sustained.

Q:           Do you consider yourself to be knowledgeable in the
             interpretation and application of the Constitution and
             the statutes of the State of Indiana, Mr. Rowlader?

A:           What do you mean by interpretation?

Q:           Do you consider yourself –

MR. CRELL:   Judge, I’m going to object again. This whole line of
             questioning is irrelevant. The officer can testify to the
             facts. It’s the Court’s determination to interpret the
             law and how that applies to the facts. The trooper isn’t
             here to tell us what the law is.

THE COURT:   I’ll show that objection is sustained.

Q:           Mr. Rowlader, are you here today to provide testimony
             to the fact that I have violated the statute?

A:           I’m here [in] reference [to] a subpoena I got from
             Allen County Court on a ticket I wrote you for
             speeding of seventy five (75) in a sixty (60).

Q:           I’d like to re-state the question and I’d prefer to get a
             yes or no answer. Have you come here today to
             provide testimony that I violated a statute?

A:           Yes.

Q:           Mr. Rowlader, factually what is a statute?

A:           Indiana Code 9-21-5-2.

Q:           I’m asking factually, not the number of the statute.

                              4
MR. CRELL:   Objection. Relevancy.

DEFENDANT:   I’m trying to establish factually whether a statute has
             been violated or not.

THE COURT:   That’s my job, Mr. Banfield. I’ll show the objection is
             sustained. Do you have any other questions of the
             trooper?

DEFENDANT:   I do, but –

THE COURT:   Proceed.

Q:           Mr. Rowlader, is the statute in question today
             applicable to me?

MR. CRELL:   Objection. Same grounds as my prior objection.

THE COURT:   Objection sustained.

Q:           Mr. Rowlader, for you to serve a complaint and
             summons and for this court to have jurisdiction, does
             the alleged violation have to have occurred within –

MR. CRELL:   Objection. –

Q:           -- the State of Indiana.

MR. CRELL:   -- Same grounds as before. He’s asking the trooper
             how this Court gains jurisdiction is what I believe he’s
             asking.

DEFENDANT:   I’m trying to see if I can factually establish the
             jurisdiction of the Court, or lack thereof.

THE COURT:   I’ll show the objection is sustained.

Q:           Mr. Rowlader, do you have any facts or evidence to
             present today to show that this court has jurisdiction
             over me as a person?

MR. CRELL:   Objection.


                              5
THE COURT:   I’ll show the objection is sustained.

Q:           Mr. Rowlader, do you have any factual evidence to
             demonstrate the existence of a plaintiff known as State
             of Indiana in this case?

MR. CRELL:   Objection.

THE COURT:   I’ll show the objection is sustained.

Q:           Mr. Rowlader, can you provide any testimony today to
             support my having done any harm or damage to
             anyone on November 21st?

MR. CRELL:   Objection. That’s not an element of the infraction
             that’s been charged.

THE COURT:   How is that relevant to the issue of speeding, Mr.
             Banfield?

DEFENDANT:   I’m trying to establish whether there is a valid cause of
             action being pursued in the Court.

THE COURT:   The allegation is speeding. I’ll show the objection is
             sustained.

Q:           Mr. Rowlader, do you have any factual evidence to
             present today which can demonstrate that a guilty
             verdict by this Court will increase driver safety?

MR. CRELL:   Objection. Relevancy.

THE COURT:   I’ll show the objection is sustained.

DEFENDANT:   That concludes my questions at this time.

THE COURT:   Any re-direct from the State.

MR. CRELL:   Nothing, Judge.

THE COURT:   Thank you, Trooper. You may step down. Mr.
             Banfield, did you wish to testify on your own behalf?

DEFENDANT:   I don’t wish to provide any testimony today.

                               6
Id. at 11-15 (formatting altered). Banfield then provided a closing argument.

        We first note that even though Banfield has been proceeding pro se in this case, he

is still held to the same standard as trained legal counsel. Goosens v. Goosens, 829

N.E.2d 36, 43 (Ind. Ct. App. 2005). As for Banfield’s attempts to question Trooper

Rowlader concerning the application and interpretation of the Indiana Constitution and

Indiana statutes and whether the trial court had jurisdiction over Banfield, we find that

the trial court did not abuse its discretion in restricting Banfield’s cross-examination of

Trooper Rowlader. This is because Indiana Evidence Rule 704(b) provides that a witness

may not testify as to legal conclusions. And to the extent that Banfield argues that he was

not allowed to question the trial-court judge concerning the court’s jurisdiction, see

Appellant’s Br. p. 4, Indiana Evidence Rule 605 provides, “The judge presiding at the

trial may not testify in that trial as a witness.”

        Finally, as for Banfield’s challenges to the trial court’s jurisdiction in this case,1

we find that there was both subject-matter and personal jurisdiction. The question of

subject-matter jurisdiction entails a determination of whether a court has jurisdiction over

the general class of actions to which a particular case belongs. K.S. v. State, 849 N.E.2d

538, 542 (Ind. 2006).          Allen Superior Courts are granted jurisdiction over criminal

matters, which include traffic infractions. See Ind. Code §§ 33-33-2-31, 33-29-2-8. And


        1
             Banfield actually argues “standing” on appeal. See Appellant’s Br. p. 5-6. But the issue of
standing—which focuses on whether the complaining party is the proper person to invoke the court’s
power and ensures that litigation is actively and vigorously contested—see Scott v. Randle, 736 N.E.2d
308, 315 (Ind. Ct. App. 2000)—does not apply to infraction cases where the State is the plaintiff and
represented by the prosecuting attorney. See Ind. Code § 33-39-1-5 (“[T]he prosecuting attorneys, within
their respective jurisdictions, shall: (1) conduct all prosecutions for felonies, misdemeanors, or infractions
. . . .”) (formatting altered)).
                                                      7
because Banfield’s case involved a traffic infraction committed in Allen County and

Allen Superior Courts are empowered to adjudicate traffic-infraction cases, Allen

Superior Court had subject-matter jurisdiction in this case. As for personal jurisdiction,

Banfield is an Angola, Indiana, resident, see Appellant’s App. p. 1, who received a

speeding ticket and summons, see Tr. p. 10, and submitted himself to the authority of the

trial court. See K.S., 849 N.E.2d at 542. Accordingly, there was both subject-matter and

personal jurisdiction in this case.

       Affirmed.

KIRSCH, J., and PYLE, J., concur.




                                            8